Citation Nr: 0701996	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-03 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for secondary service connection for atrophy 
of the left testicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the benefit sought on 
appeal.  

The Board notes that at the September 2005 hearing, the 
veteran's representative raised the issue of whether the 
veteran's service connected disability, surgical absence of 
the right testicle secondary to epidiymorchitis, should be 
rated at 30 percent rather than 10 percent pursuant to the 
notation provided under diagnostic code 7524.  This issue has 
not been developed by the RO and is referred for appropriate 
action.


FINDINGS OF FACT

1.  An unappealed March 1995 rating decision denied secondary 
service connection for atrophy of the veteran's left 
testicle, and that decision is final.

2.  The evidence pertaining to atrophy of the left testicle 
submitted subsequent to the March 1995 rating decision was 
not previously submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1. The RO's March 1995 decision that denied secondary service 
connection for atrophy of the left testicle is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).
2.  New and material evidence has been received to reopen the 
veteran's claim for secondary service connection for atrophy 
of the left testicle.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for atrophy of his left 
testicle, as secondary to his service connected residuals of 
multiple right inguinal surgeries and absence of the right 
testicle.  Service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  The veteran filed his claim in March 
2001, and for such claims received prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a), Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

At the hearing, the veteran pointed to evidence which he 
claimed was new and material to his claim.  This evidence 
consists of a 2003 VAMC treatment note from Raul M. Webster, 
M.D., and a January 2004 VAMC treatment note from Hui Zhu, a 
resident physician.  Both of these treatment notes are new 
because they have not been previously submitted.  The notes 
are also material because they raise possible nexus opinions 
between the atrophy and the veteran's service connected 
disabilities.  The note from Dr. Webster states the veteran's 
atrophy could be due to some vascular compromise.  The note 
from Dr. indicates that the atrophy is most likely due to the 
veteran's past inguinal operations.  This evidence must be 
considered in order to properly adjudicate the veteran's 
claim on the merits, and accordingly, the claim is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for secondary service connection for atrophy 
of the left testicle is reopened.


REMAND

A preliminary review of the merits of the claim discloses a 
need for further development.  The claim was originally 
denied in a March 1995 rating decision.  

A VA examination is necessary in order to properly adjudicate 
the merits of this claim because the medical evidence of 
record is nebulous.  As discussed above, the evidence 
contended to be new and material consists of a January 2003 
VAMC treatment note from Dr. Webster and a January 2004 VAMC 
treatment note from Dr. Zhu.  The treatment note from Dr. 
Webster is indefinite as to a medical nexus between the 
atrophy and service connected disabilities, as Dr. Webster 
"believes" the atrophy "could be due to some vascular 
compromise."  The January 2004 treatment note of Dr. Zhu is 
peculiar because while Dr. Zhu states that the "atrophic 
left testis is most likely due to his past inguinal 
operations," the note also contains the exact same language 
from Dr. Webster's note about the atrophy possibly being due 
to vascular compromise.  The most recent VA examination on 
the issue of the veteran's atrophied left testicle was 
conducted in June 2002 and it states the atrophy is of 
unknown etiology.  Prior to this, negative nexus opinions 
were provided in March 1995 and September 1993 VA 
examinations, although neither of these examiners indicated 
they had reviewed the veteran's claims file in rendering 
their conclusions.  

Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
the atrophy of his left testicle.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed atrophy 
is in any way causally related or 
aggravated by service or any of his 
service-connected disabilities.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

2.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


